NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 05a0342n.06
                                       Filed: May 3, 2005

                                                  No. 03-2611

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


ESTATE OF PAUL HARRIS, by and                        )
through his duly appointed Personal                  )
Representative, Patricia Harris,                     )
                                                     )
        Plaintiff-Appellant,                         )
                                                     )
v.                                                   )    ON APPEAL FROM THE UNITED
                                                     )    STATES DISTRICT COURT FOR THE
CITY OF DETROIT, a municipal                         )    EASTERN DISTRICT OF MICHIGAN
corporation; WILLIAM TATUM, in his                   )
individual and official capacity; and RAY            )
SMITH, in his individual and official                )    OPINION
capacity,                                            )
                                                     )
        Defendants-Appellees.                        )
                                                     )



Before: SUHRHEINRICH and GILMAN, Circuit Judges; and ACKERMAN, District Judge.*

        RONALD LEE GILMAN, Circuit Judge. Paul Harris, a habitual drug user, was arrested

for possession of cocaine and heroin. While in police custody, he died as a result of a heart

condition that was exacerbated by his drug use. In May of 2002, Harris’s estate, by and through his

personal representative, Patricia Harris, filed suit in the Wayne County Circuit Court against the City

of Detroit, Officer William Tatum, and Sergeant Ray Smith. Tatum was the prison detention officer

responsible for Harris’s safekeeping. Smith, the Supervising Officer in charge of the 6th Precinct,


        *
          The Honorable Harold A. Ackerman, United States District Judge for the District of New Jersey, sitting by
designation.
No. 03-2611
Harris v. Detroit

was responsible for ensuring that Harris received appropriate medical care. The two-count

complaint alleged that the city violated Harris’s rights under the Fourth, Eighth, and Fourteenth

Amendments by “failing to provide [him] with immediate medical attention despite knowing that

[he] was in serious need” of treatment. It also asserted the same claims against Tatum and Smith

individually.

       The defendants removed the case to the United States District Court for the Eastern District

of Michigan. In due course, they moved for summary judgment on both counts of the complaint.

Harris also moved for partial summary judgment, arguing that the city had admitted its policy of

violating the rights of pretrial detainees in a consent judgment that it had entered into with the

United States Department of Justice in 2003. The district court granted the defendants’ motion and

denied Harris’s. This timely appealed followed.

       After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, and having had the benefit of oral argument, we conclude that the district court did not err in

granting summary judgment to the defendants. Because the reasoning that supports the judgment

has been clearly articulated by the district court in a thorough and comprehensive 11-page decision,

the issuance of a detailed written opinion by us would be unduly duplicative. Accordingly, the

judgment rendered by the Honorable Nancy G. Edmunds, United States District Court Judge for the

Eastern District of Michigan at Detroit, is AFFIRMED on the basis of the reasoning detailed in her

Order dated November 19, 2003.




                                                -2-